Per Curiam.

Respondent was admitted to practice in the First Judicial Department December 4, 1939.
Ten separate charges of professional misconduct were preferred against respondent. These included two charges of conversion of clients’ funds, neglect of clients’ interests, and failure to prosecute certain actions for clients after receiving a fee therefor. No part of such fees was returned to the clients. Respondent, by written answer, denied the charges. Though *453respondent requested and received an adjournment of the hearings before the Referee, he failed to appear at any time.
The Referee in a full report has sustained the charges. The testimony of the witnesses and the documentary evidence support his findings. The report is confirmed. The unsigned paper submitted by respondent in opposition to the motion to confirm adds nothing to the answer.
The charges as established represent serious professional misconduct, and demonstrate unfitness to continue as a member of the Bar. Respondent should be disbarred and it is so directed (Matter of Spata, 34 A D 2d 63).
Stevens, P. J., McGivern, Kupferman, McNally and Tilzer, JJ., concur.
Respondent disbarred from practice as an attorney and counselor at law in the State of New York, effective May 11, 1972.